VICKERY, P. J.
Epitomized Opinion
First Publication of this Opinim
This was an action by Raymond brought in the Municipal Court of Cleveland to recover $340.61 which he claimed he was compelled wrongfully to pay to the Federal Government as a normal tax and as a surtax. The property from which the income in question was derived belonged to Raymond who had leased the property to the defendant for 99 years. The lease provided in part that the lessee was to pay the taxes and assessments “upon the r nts herein reserved.” The plaintiff claimed that under this provision defendant should pay the Federal income , tax upon the rents which the former received from the rental of the place in question. The Municipal Court rendered judgment for the plaintiff, whereupon the defendant prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. That it was the intention of the drafter of this lease that all charges of every kind or character which could, might or would be assessed, either against the property or the income therefrom should be borne the lessee, and that the rental in question was to provide a "net income to the lessor.